Berry, J.
(dissenting). The central issue in this case turns on *122whether the word “paper” in G. L. c. 262, § 38,1,2 encompasses the assignment of a mortgage as a separate legal instrument *123memorializing the transfer of a land interest, despite the fact that multiple such mortgage assignments are simultaneously presented to a registry of deeds not in the more traditional form of hard copy mortgage assignment instruments (with separate document by document descriptions of particular mortgage assignments), but instead are presented to the registry in a form in which the mortgage assignment instruments are compressed in a computerized spreadsheet (with only cell upon cell listings of the particular mortgage assignments).
The argument advanced by the plaintiff, Patriot Resorts Corp. (Patriot), and accepted by the majority, is that there was but one paper filed — the covering document affixed to the computer spread sheet. According to Patriot’s theory, the 169 mortgage assignments listed in spreadsheet cells were merely an appendage, with no recording fee significance under the statutes. On this point, Patriot contends, and the majority accepts, that somehow the cover document “bundled” everything, so that only $202 was due in recording fees and surcharges under G. L. c. 262, § 38, as then in effect, and G. L. c. 44B, § 8. In contrast, the registry of deeds charged Patriot a total fee of $5,074 for recording and processing the 169 assignments of mortgage.
I reject the construction advanced by Patriot. Simply because Patriot devised a computer model that produced a spreadsheet containing all of the assignments to a single assignee as a “virtual” filing of multiple mortgage assignments and presented this to the registry of deeds, instead of tendering to the registry hard copy pages of paper instruments memorializing each of the mortgage assignments does not, in law, change the nature of the subject land transactions as instruments, that is “papers” of independent legal significance transferring rights in land and to be recorded as “papers” spread upon the public land title system in our registries of deed under G. L. c. 262, § 38.
*124Nor does submission of a computer-generated spreadsheet, in fact, change the nature, or amount, of necessary work by the registry staff incident to the indexing, cross-referencing, and recording of the assignment of multiple mortgages. Indeed, as shall be further described herein, the summary judgment record establishes that, irrespective of which way the assignments of mortgage were presented to the registry of deeds — either by hard copy paper instruments, or in a compressed multitransaction computer-generated paper spreadsheet — the same amount of administrative work by registry personnel is required. To use the words appearing in G. L. c. 262, § 38, the same registry work and same “duties pertain[]” to indexing and cross-referencing of mortgage title references, to achieve the final recording of the multiple mortgage assignments in the indexes and land books of the registry. The recovery of revenues arising out of the work of the registries of deeds is precisely the reason that G. L. c. 262, § 38, was enacted. As was stated in the 1971 emergency preamble to an amendment to this recording fee statute, the purpose is to “provide forthwith for increased revenue for the commonwealth and the various counties by increasing certain fees and charges of the . . . registers of deeds.” St. 1971, c. 880.
For these reasons, I believe each singular assignment of a mortgage — albeit purportedly “bundled” in a covering document or documents, or, as in this case, “bundled” and compressed in the computer-generated cells of a spreadsheet document — constitutes a “paper” subject to the recordation and surcharge fees imposed by G. L. c. 262, § 38, and G. L. c. 44B, § 8. Therefore, I respectfully dissent.
1. Procedural and summary judgment record background. According to the summary judgment record, this case involves three sets of papers transferring rights in land, (a) 169 “TimeShare Estate Warranty Deeds,” (b) 169 mortgages, and (c) 169 assignments of the aforesaid mortgages. On July 17, 2002, Patriot presented the registry with 169 separate instruments or “papers” for each of the warranty and mortgage deeds in classes (a) and (b), thereby filing 238 “papers” subject to the G. L. c. 262, § 38, recording fees. For the mortgage assignments, however, Patriot devised a different filing format. Patriot pre*125sented only a covering document of two pages, bearing the caption “Patriot Resorts Corporation Collateral Assignment of Mortgages to Liberty Bank,” to which was attached a five-page spreadsheet. The attached spreadsheet listed the 169 assignments of mortgage in descending cells, and, then, across the pages in nine horizontal cells listed information about the mortgage assignments, including, but not limited to, the mortgagor’s name, the unit purchased by each warranty deed and the amount of the mortgage financed and to be assigned. The covering two-page document, after setting forth generic legal language for a mortgage assignment, then goes on to state that the mortgage assignments set forth in the affixed cells of the spreadsheet are “incorporated herein by reference.”
Capturing the work entailed and the duties undertaken by the registry of deeds to record the 169 mortgage assignments submitted in Patriot’s computer cell chart, the Superior Court judge issued a thoughtful and comprehensive memorandum of analysis and distillation of the summary judgment record. With respect to the mortgage assignments, the judge wrote in pertinent part as follows:
“Upon receipt, Registry personnel entered the assignment into the recording cash register, thereby assigning the document a recording time and date, book, page, and document number. Registry personnel then manually imprinted each page of the document by use of a book and page stamping machine. The corresponding book and page number of each of the 169 mortgage deeds was typed onto the Schedule “A” of the assignment [filed by Patriot]. . . .
“Registry personnel next extracted the data from the assignment and manually entered into the Registry’s computer database the following information for each assignment: assignor (Patriot), assignee (Liberty Bank), mortgagor (each of the 169 individuals), property address or unit number for each of the 169 mortgaged properties, and the book and page number of each of the 169 mortgages. This process required 169 separate entries for each of the 169 mortgages. The defendants assert that the process requires great accuracy and caution and, as a result, is time-consuming. . . .
*126“Next, Registry personnel proofread all the information entered into the computer database. Following proofreading, each of the 169 mortgages was marginally referenced by stamping the language “See Assignment Page_ Page_” and then hand writing the specific assignment book number and page for each of the 169 mortgages. Registry personnel then sent the assignment to the scanning/ filming department where a photographic image of the assignment was taken and stored in the database for public viewing. The pages were printed from the scanned images and then manually compared with their original counterparts to insure accuracy. Finally, Registry personnel microfilmed the assignment for document preservation purposes.”3
According to the affidavit of Richard P. Howe, Jr.,4 when a *127document is submitted to a registry which combines two or more land transactions, the registry refers to the filing as a “multiple document.” The Patriot spreadsheet is a quintessential virtual model of this kind of a multiple document, with embedded multiple transactions. Such a multiple transaction document requires the registry staff to unwind — to use the majority’s term, to un-bundle — the transactions, so that each separate land transaction listed in the multiple transaction document must be separately processed, indexed, cross-referenced and recorded. These registry duties, in effect, multiply (here exponentially by 169 times) the work that must be performed by the registry staff for a single paper instrument. Given the extra work entailed, Howe states that “[i]t is standard practice for the registries throughout the Commonwealth to assess, pursuant to G. L. c. 262, § 38, a separate recording fee that accurately reflects the work associated with the multiple transactions or functions within a document.” To this end, both Howe and the defendant register aver in their affidavits that the fees charged Patriot by the Northern Berkshire registry under G. L. c. 262, § 38, and G. L. c. 44B, § 8, were standard fees for multiple transaction imposed generally by the registries in the Commonwealth.5 (The two registers’ interpretation and application of G. L. c. 262, § 38, on the fees to be imposed were endorsed in an affidavit by the director of the division of the registry of deeds within the Secretary of State’s office consistent with that office’s interpretation of the statute.)
Here G. L. 262, § 38, appears to embody the purpose of cost recovery by the phrase “for all other duties pertaining thereto.” The catalog of “other duties” or additional work imposed by the Patriot filing, as found by the trial judge, appears to be voluminous and to approximate 168 times the amount of work required for a single filing far more closely than it resembles a single filing with merely 168 incremental “marginal references” which the majority suggests would yield registry fees of only $1 per marginal reference. See ante at 117.6 Instead, I believe the word “fee” in § 38 should be deemed to carry its *128usual meaning and purpose, i.e., that the government is entitled to a reasonably proportionate recovery of the genuine cost of the work or duties required by the service requested by the payor. See Robinson v. Secretary of Admin., 12 Mass. App. Ct. 441, 445-448 (1981) (the character of a governmental fee is in the recovery of reasonable costs of the governmental service rendered to the fee payor and the entitlement of the government to such revenues). Thus, I read § 38 as authorizing the registry to recover the cost of the filing of 169 “papers” of assignments which reflect the genuinely proportionate increase of work and duties imposed on the registry by the Patriot filing. Here, the Patriot consolidated filing increased the duties or work of the registry, and generated a proportionately greater benefit for the payor in that Patriot achieves (without paying therefor) the benefit of 169 mortgage assignments, and not merely one, not withstanding that the Patriot filing imposes a disproportionately greater burden, and reaps a disproportionately greater benefit, than a single submission of just one “paper.”
2. Principles of statutory construction. Given the Legislature’s clear message and expression of intent the purpose underlying G. L. c. 262, § 38, is to “recover revenue for the Commonwealth and the various counties by increasing certain fees and charges of the . . . Registers of Deeds,” St. 1971, c. 880, I would look to the following principle of statutory construction. “The general and familiar rule is that a statute must be interpreted according to the intent of the Legislature ascertained from all its words construed by the ordinary and approved usage of the language, considered in connection with the cause of its enactment, the mischief or imperfection to be remedied and the main object to be accomplished, to the end that the purpose of its framers may be effectuated.” Phillips v. Pembroke Real Estate, Inc., 443 Mass. 110, 114 (2004), quoting from Industrial Fin. Corp. v. State Tax Commn., 367 Mass. 360, 364 (1975).
The majority, however, cites differing principles of statutory construction to support its interpretation of G. L. c. 262, § 8, including, the majority writes, that “ ‘[statutory language should *129be given effect consistent with its plain meaning.’. . . Where, as here, that language is clear and unambiguous, it is conclusive as to the intent of the Legislature.” Commonwealth v. Clerk-Magistrate of the W. Roxbury Div. of the Dist. Ct. Dept., 439 Mass. 352, 355-356 (2003), quoting from Sullivan v. Brookline, 435 Mass. 353, 360 (2001). Therefore, contrary to the majority, I do not see this canon of statutory construction as pertinent because I do not think that a “plain meaning” on the face of § 8, nor the term “paper” in § 8, is “clear and unambiguous.”
In any event, I rely on the principle that, “[wjhen rules of statutory construction produce conflicting results, we must discern, as closely as possible, what the Legislature intended. See Helvering v. Stockholms Enskilda Bank, 293 U.S. 84, 89 (1934) (canons of statutory construction apply to ascertain meaning of statute, but if one canon does not effectuate purpose of statute as whole, it yields to “the wider view in order that the will of the legislature shall not fail”); Commonwealth v. Dale D., 431 Mass. 757, 760-761 (2000), and cases cited.” Commonwealth v. Russ R., 433 Mass. 515, 521 (2001). Here the legislative intent for fee collection under G. L. c 262, § 38, to recover revenues for the duties undertaken by the registries of deeds is beyond question.
3. Conclusion. To interpret G. L. c. 262, § 38, as Patriot submits (and the majority accepts), would be in direct conflict with the legislative intent of recovering costs and revenue associated with recording transactions transferring interests in land and affecting the chain of title as set forth in the books and records of the Commonwealth’s registries of deeds.7 Furthermore, such a reading would allow parties, like Patriot, to record multiple mortgage assignments for the cost of recording one, and would thereby reduce the revenue collection which was the legislative intent of the law.
For these reasons, I would affirm the entry of summary judgment for the defendants.

For ease of reference in this dissent, and to provide the context in which the term “paper” appears in G. L. c. 262, § 38,1 repeat the pertinent part of the statute, which also appears in the majority opinion.
1The fees of registers of deeds, except as otherwise provided, to be paid when the instrument is left for recording, filing or deposit shall be as follows: For entering and recording any paper, certifying the same on the original, and indexing it and for all other duties pertaining thereto, ten dollars for the first four pages. The fee for recording a deed or conveyance shall be twenty-five dollars for the first four pages. The fee for recording a mortgage shall be twenty dollars for the first four pages. If the deed, conveyance, mortgage or other paper contains more than four pages, the rate shall be one dollar for each page after the first four pages.
“For entering any additional marginal reference or references when required, one dollar for each reference.”
(Emphasis added.) G. L. c. 262, § 38, as amended through St. 1985, c. 515. See also G. L. c. 44B, § 8, quoted in the majority opinion, which imposes a surcharge pursuant to the Community Preservation Act.


As the majority opinion notes, by St. 2003, c. 4, § 51, the Legislature rewrote G. L. c. 262, § 38, substantially increasing the base fees for recording various types of documents, and eliminating, the staircased fees for supplemental pages and marginal references. As so amended, G. L. c. 268, § 38, provides as follows:
“The fees of the registers of deeds, except as otherwise provided, to be paid when the instrument is left for recording, filing or deposit shall be as follows:
“For entering and recording any paper, certifying the same on the original, and indexing it and for all other duties pertaining thereto, $50;
“For recording a declaration of trust, $200;
“For recording a deed or conveyance, $100;
“For recording a mortgage, $150;
“For recording a declaration of homestead, $30;
“For recording and filing a plan, $50 per sheet; and
“For all copies of documents, whether copied out of books or generated electronically, $1 per page, and all coin operated copy machines shall be $.50 per page.
“The fees of the registers of deeds, except as otherwise provided, to be *123paid when the instrument is left for recording, filing or deposit, shall be subject to a surcharge under section 8 of chapter 44B.”
As is obvious from a comparison of the prior version of G. L. c. 262, § 38, at issue in this case (because all the recording events preceded the 2003 amendment), and the 2003 amendment to G. L. c. 262, § 38, notwithstanding the amendment, the issue of what is a “paper” subject to the enumerated fees remains.


Following the issuance of the Superior Court judge’s decision, an error was discovered in the processing of the 169 mortgages when first presented to the registry by Patriot. The error related to the indexing of the names of the assignor, assignee, and individual property owner(s), all of which were not correctly entered by the registry staff, for all of the 169 mortgage assignments. Although it was believed that the borrowers’ names for each of the mortgage assignments was entered into the computer database, the computer in fact only accepted ninety-nine names. Additionally, Patriot had included only one of the borrowers’ names for each assignment even though many of the assigned mortgages involved more than one borrower. The registry contacted Patriot, which did not object to omissions in the index as long as book and page numbers were entered onto Schedule A and the copy of the mortgages appearing in the registry books contained a reference to the assignment. Evidently, the registry agreed to this practice, because many names were not in the database. After the error was corrected, a supplemental affidavit was filed with this court by joint motion. According to the register’s amended and supplemental affidavit, the error was corrected as follows: “[T]he Registry corrected the index and entered the information concerning each property owner/borrower and the property’s address into the computer index so that every assignment is separately indexed. This process has been completed for all transactions filed by Patriot and included in this action.”
The original error does not affect the above description taken from the Superior Court judge’s memorandum, nor does it affect the analysis set forth herein. This is because with the corrected indexing (which is the standard indexing practice, and which by inadvertence was not done in the original processing) all of the work described above in the Superior Court judge’s description was done, yielding the recording fees imposed by the registry for the assignment of mortgages, which fees are the subject of this appeal.


Howe is the register of deeds for the Middlesex North Registry of Deeds and a past president of the Massachusetts Registers and Assistant Registers of Deeds Association.


The registers also cited the Department of Revenue’s Technical Information Release, TIR 00-12.


There are two problems at least with this reliance as marginal references in *128the majority. First, a marginal reference is not a recorded land instrument. Second, the fees for marginal references disappear in the 2003 amendment to the statute. See note 3 in majority and note 2 in dissent.


The same revenue reduction, notwithstanding additional recordation work, would also affect G. L. c. 44B, § 8. Such surcharges are directed to cities and towns “for the purposes of community preservation” under G. L. c. 44B, § 8.